Citation Nr: 0425471	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ocular myasthenia gravis with diplopia.  

2.  Entitlement to service connection for ocular myasthenia 
gravis with diplopia. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Entitlement to service connection for hearing loss of the 
right ear.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a bilateral knee 
disability including patellar tendonitis.

7.  Entitlement to an initial rating greater than 10 percent 
for bursitis of the left shoulder with myositis and myalgia.

8.  Entitlement to an initial rating greater than 10 percent 
for hearing loss of the left ear.

9.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1968 to February 1970.  He served in 
Vietnam and his awards and decorations include the Combat 
Action Ribbon.  

The record appears to show that he served on periods of 
active duty for training (ACDUTRA) in a Texas Army National 
Guard Unit from June 5, 1991 to June 22, 1991, and from May 
15, 1999 to May 29, 1999.  

The issues on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in June 
2001.  

A historical review of the record shows that in an unappealed 
rating decision in June 1996, the RO essentially denied 
service connection for an underlying neurologic disease 
manifested by diplopia subsequently diagnosed as ocular 
myasthenia gravis with diplopia.  Also, service connection 
was denied for a low back disability.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable with respect to the 
claims of service connection for ocular myasthenia gravis 
with diplopia and low back strain, because the veteran's 
claims were not filed on or after August 29, 2001, the 
effective date of the amendment.  

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for ocular myasthenia 
gravis with diplopia and a low back disability under the 
standard of review in effect prior to August 29, 2001.

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for ocular 
myasthenia gravis with diplopia on a de novo basis will be 
addressed in the Remand section of the decision. 

Also, the issues of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a low back disability, entitlement to service 
connection for hearing loss of the right ear, PTSD and 
bilateral knee disability including patellar tendonitis and 
entitlement to initial increased ratings for bursitis of the 
left shoulder with myositis and myalgia, hearing loss of the 
left ear and tinnitus are being REMANDED via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.





FINDINGS OF FACT

1.  In an unappealed June 1996 rating decision, the RO 
essentially denied service connection for an underlying 
neurologic disease manifested by diplopia subsequently 
diagnosed as ocular myasthenia gravis with diplopia.

2.  Evidence submitted since the unappealed June 1996 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the unappealed June 1996 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for an underlying neurologic disease 
manifested by diplopia (ocular myasthenia gravis), is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records for active duty from 
August 1968 to February 1970 are silent for neurologic and/or 
ophthalmologic disabilities, however diagnosed.  Pertinent 
eye and neurology examinations in service and at separation 
from active duty were normal.

The veteran appears to have served on a period of ACDUTRA in 
a Texas Army National Guard Unit from June 5, 1991 to June 
22, 1991.

A June 10, 1991 National Guard service medical record shows 
that the veteran was seen for complaints of double vision 
with onset on June 5, 1991.  Following a nonrevealing 
examination, the assessment was double vision of questionable 
etiology.  Possible referral to ophthalmology and neurology 
was noted.  

A followup evaluation on June 10, 1991, shows the veteran's 
intermittent double vision symptoms were without any 
associated nausea or vomiting.  No direct history of direct 
eye injury was noted.  An objective examination was 
nonrevealing.  Assessment was questionable diplopia.  

In a September 1991 sworn statement the veteran noted that on 
June 5, 1991, he was part of an advance party convoy on way 
to Fort Hood, Texas.  Upon arriving at the Armory in Midland, 
Texas, he started experiencing double vision symptoms.  He 
indicated that on June 6, 1991, he saw the medics who told 
him he would have to wait until he got to Fort Hood, Texas 
for an evaluation.  The veteran noted that ever since he had 
recurring double vision.  He noted that prior to June 5, 
1991, he never had any eyesight or visual problems.  

A September 1991 statement of medical examination and duty 
status notes that on June 5, 1991, the veteran reported to 
the advance party medic that he was having double vision 
problems.  The next day, upon the veteran's arrival at Fort 
Hood, Texas, he was sent to ophthalmology.  

Service medical records in September 1991 continued to show 
treatment and evaluation with diagnostic workup for a three 
month history of double vision.  Paralysis of right superior 
oblique muscle was suspected as was myasthenia gravis.

An October 1991 service medical record shows that a neurology 
workup failed to show positive findings for myasthenia gravis 
at that time.  An MRI scan of the veteran's brain and orbits 
was negative.

In November 1991, a neurology clinic service medical record 
shows vertical diplopia with paralysis of right superior 
oblique muscle of uncertain etiology.

A January 1992 neurology clinic service medical record shows 
the veteran continued to have diplopia symptoms due to 
idiopathic palsy of right superior oblique muscle.  It was 
noted that myasthenia gravis still had to be considered.

In a July 1993 unappealed rating decision, the RO essentially 
denied service connection for an underlying neurologic 
disease manifested by ocular symptoms including double vision 
(diplopia) subsequently diagnosed as ocular myasthenia 
gravis.  

Evidence submitted following the July 1993 rating decision 
consisted of VA medical records dated in the mid 1990's which 
were silent for any pertinent neurologic and/or ocular 
symptoms, however diagnosed.

In a July 1996 unappealed rating decision the RO essentially 
confirmed and continued the earlier denial of service 
connection for an underlying neurologic disease manifested by 
ocular symptoms including diplopia subsequently diagnosed as 
ocular myasthenia gravis.

Pertinent evidence received following the July 1996 RO rating 
decision consists of additional service records dated in late 
1993 showing a confirmed diagnosis of ocular myasthenia 
gravis manifested by diplopia on neurologic examination.  
Also received were VA medical records which continued to note 
the presence of ocular myasthenia gravis manifested by 
diplopia.

In July 2003, the veteran attended a hearing before a 
Decision Review Officer at the RO.  The hearing transcript is 
on file.  The veteran related the onset of ocular myasthenia 
gravis manifested by diplopia to a period of ACDUTRA in June 
1991.  








Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.   
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) under 
the standard of review in effect prior to August 29, 2001.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 
38 C.F.R. § 3.156(a) under the standard of review in effect 
prior to August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is other disease of the central nervous 
system, service connection may be granted if manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In view of the favorable decision cited below the Board notes 
that any VCAA deficiency represents nothing more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ocular myasthenia gravis with diplopia 

The veteran seeks to reopen his claim of entitlement to 
service connection for ocular myasthenia gravis with diplopia 
which the RO essentially denied in an unappealed June 1996 
rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the Board notes that the evidence prior to the 
June 1996 RO rating decision did not confirm the presence of 
ocular myasthenia gravis associated with the veteran's 
diplopia.  The probative evidence obtained in connection with 
the veteran's attempt to reopen his claim consists of 
pertinent Army National Guard service medical records and VA 
medical records showing a confirmed diagnosis of ocular 
myasthenia gravis with diplopia.  

Following a longitudinal review of the record, the Board 
notes that the additional evidence is both new and material 
as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has 
ocular myasthenia gravis with diplopia which stems from a 
period of ACDUTRA in June 1991.  

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

Accordingly, the veteran's claim of entitlement to service 
connection for ocular myasthenia gravis with diplopia is 
reopened.  38 C.F.R. § 3.156(a) under the standard of review 
in effect prior to August 29, 2001.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
ocular myasthenia gravis with diplopia, the appeal is granted 
to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  Such notice should be provided 
with respect to issues of entitlement to initial increased 
ratings for bursitis of the left shoulder with myositis and 
myalgia, hearing loss of the left ear and tinnitus.

The Board notes that the veteran refers to outstanding 
service medical records regarding a two week period of 
treatment for a back injury sustained in Vietnam, aboard the 
hospital ship "U.S.S. Santuary" stationed in the 
Philippines.  He notes that he was medivaced by helicopter 
out of Vietnam to the hospital ship.

Also, the veteran refers to outstanding service medical 
records for treatment and examination for knee problems at 
William Beaumont Army Medical Center in 1998.

Importantly, the Board notes that the record suggests that 
the veteran served in a Texas National Guard Armored Unit for 
many years from approximately 1974.  All necessary 
arrangements should be made to obtain verification of all of 
the veteran's periods of ACDUTRA and INACDUTRA.  Also, the 
record fails to show whether all pertinent National Guard 
service medical records including annual/periodic physical 
examination reports have been obtained for appellate review.  
All pertinent outstanding active duty and National Guard 
service medical records and reports of physical examinations 
must be obtained prior to appellate consideration.

In view of a February 2003 VA audiology report suggesting the 
presence of a sensorineural hearing loss of the right ear, 
the veteran should be afforded a VA audiology examination in 
order to determine the nature, extent of severity, etiology 
and date of approximate onset of any objectively confirmed 
hearing loss  of the right ear in view of his history of 
exposures to acoustic trauma in active duty and in the Army 
National Guard.  

Significantly, in view of the veteran's recognized exposure 
to combat service in Vietnam, the Board notes that the VA 
psychiatric examination in March 2004, was inadequate for 
rating purposes, since the veteran was not afforded 
supplemental psychological testing and PTSD sub-scales in 
order to confirm a diagnosis of PTSD.  

Also, the veteran should be afforded a VA neurology 
examination in order to determine the nature, extent of 
severity, etiology and date of approximate onset of ocular 
myasthenia gravis with diplopia in light of pertinent visual 
symptoms first noted while he was apparently serving on 
ACDUTRA with the Texas Army National Guard in June 1991.  

Significantly, with respect to the veteran's claim of 
entitlement to an increased evaluation for service-connected 
left shoulder disability, the Board notes that several years 
have passed since the veteran was last afforded a VA 
orthopedic examination in November 2000.  The VA examiner at 
that time did not have the veteran's claims file for review.  

Accordingly, the veteran should be afforded a VA orthopedic 
examination in order to determine the nature and extent of 
severity of his service-connected left shoulder disability to 
include consideration of any functional loss due to pain on 
use or flare-ups pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim which includes the duty to 
obtain a VA examination, which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1991) (where the record does not 
satisfactorily reveal the current state of the veteran's 
disability, fulfillment of the statutory duty to assist 
includes the conducting of a thorough and contemporaneous 
medical examination).

Accordingly, the case is remanded for further development and 
actions as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to include 
competent medical statements showing a 
nexus between his claimed PTSD, ocular 
myasthenia gravis, hearing loss of the 
right ear, low back disability, and 
bilateral knee disability and his periods 
of active service, and ACDUTRA.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The NPRC or other appropriate service 
department should be requested to verify 
all of the veteran's periods of ACDUTRA 
and INACDUTRA in the Texas National Guard 
from separation from active duty in 
February 1970 to the present.

Also, the NPRC, as well as the National 
Archives and Records Administration 
(NARA) or any other appropriate agency 
should be requested to undertake a search 
of all outstanding service medical 
records and annual/periodic physical 
examination reports pertinent to the 
veteran's regular active duty in the 
United States Marine Corps and the Texas 
Army National Guard.  Special emphasis 
should be placed on obtaining the 
outstanding service medical records 
regarding a two week period of treatment 
for a back injury, sustained in Vietnam, 
aboard the hospital ship "U.S.S. 
Santuary" stationed in the Philippines 
and outstanding service medical records 
regarding treatment and examination for 
knee problems at William Beaumont Army 
Medical Center in 1998.

The NPRC, or any other appropriate 
agency, should be requested to state in 
writing whether it has searched 
applicable secondary sources for 
documentation of these records.  Any such 
records should be obtained and associated 
with the claims folder.  If no such 
records can be found, or if they have 
been destroyed, such documentation should 
be associated with the claims folder.

3.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims of entitlement to 
initial increased ratings for bursitis of 
the left shoulder with myositis and 
myalgia, hearing loss of the left ear and 
tinnitus and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  A 
record of his notification must be 
incorporated into the claims file. 

4.  The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for service connection for PTSD, 
ocular myasthenia gravis, hearing loss of 
the right ear, low back disability, and 
bilateral knee disability and entitlement 
to initial increased ratings for bursitis 
of the left shoulder with myositis and 
myalgia, hearing loss of the left ear and 
tinnitus. 

After securing any necessary 
authorization or medical releases, 
reasonable efforts should be made to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.

Regardless of the veteran's response, all 
pertinent outstanding VA treatment 
reports should be secured.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

5.  If any of the relevant records sought 
are unobtainable, the veteran should be 
notified of such fact and of any further 
action to be taken with respect to the 
claims.

6.  The veteran should be afforded a VA 
audiometric examination in order to 
determine the nature, extent or severity, 
etiology and date of approximate onset of 
any identifiable hearing loss of the 
right ear.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to rendering the 
requested opinion.   
The examiner is requested to provide a 
written summary and interpretation of 
audiometric testing, specifying the 
average decibel loss in the right ear and 
speech recognition scores using the 
Maryland CNC test.  The examiner is also 
requested to comment on the likelihood 
that the veteran's hearing loss in the 
right ear, if present, is related to his 
in-service noise exposure history.  The 
examiner's attention is directed to the 
fact that service-connection is currently 
in effect for hearing loss of the left 
ear and tinnitus based on the veteran's 
exposure to acoustic trauma in service.  
A complete rationale should be given for 
all conclusions expressed. 

7.  The veteran should be afforded a VA 
neurology examination by a specialist in 
neurology, including on a fee basis, if 
necessary, for the purpose of determining 
the nature, extent of severity, etiology 
and date of approximate onset of ocular 
myasthenia gravis with diplopia.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies and 
examination including an ophthalmology 
examination must be conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that ocular myasthenia 
gravis initially manifested in service.  
The examiner's attention is directed to 
the initial symptoms of diplopia noted in 
service on June 5, 1991.  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.

8  The veteran should be afforded a 
comprehensive VA psychiatric examination 
by a specialist in psychiatry, who has 
not previously examined the veteran, as 
well as supplemental psychological 
testing and PTSD sub-scales in order to 
confirm a diagnosis of PTSD associated 
with direct combat service in Vietnam.  
The claims file and separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examination and the report thereof should 
be in accordance with DSM-IV.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

9.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service  connected bursitis of the left 
shoulder with myositis and myalgia.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.

The examiner should then determine the 
extent and degree of severity of the 
veteran's left shoulder disorder 
manifested by limitation of motion.  The 
examiner should be requested to report 
range of motion and degrees of arc in all 
planes with an explanation as to what is 
normal range of motion of the shoulder 
and wrist.  All findings and diagnoses 
should be reported in detail.  The 
examiner must identify all orthopedic 
manifestations of the service-connected 
left shoulder disorder.  The examiner 
should be requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss. The 
examiner should carefully elicit all of 
the veteran's subjective complaints and 
then offer an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints. It is requested 
that the examiner also provide explicit 
responses to the following questions:

Does the left shoulder disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in civil occupations.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the left 
shoulder and, if so, to what extent, and 
the presence and degree of, or absence 
of, any objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left shoulder 
disability.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
descriptive evaluation of the severity of 
the left shoulder disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  Thereafter, the veteran's claims 
file should reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
reports and  opinions should be reviewed 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, also ensuring 
they are legible.  If they are not, 
corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

11.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for low 
back disability; entitlement to service 
connection for ocular myasthenia gravis 
with diplopia, hearing loss of the right 
ear, PTSD and bilateral knee disability 
including patellar tendonitis and 
entitlement to initial increased ratings 
for bursitis of the left shoulder with 
myositis and myalgia, hearing loss of the 
left ear and tinnitus should be formally 
adjudicated to include documenting the 
consideration of 38 C.F.R. § 3.321(b)(1), 
where applicable. 

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his service connection and/or increased rating 
claims.  38 C.F.R. 
§ 3.655 (2003).  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



